DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bosnjak (FR2884643).
Regarding claim 1, Bosnjak discloses a switch (Fig. 1) comprising: a switch body (1), suitable for containing switch components; at least two terminal contacts (19 and 21) protruding from the switch body (Fig. 1); at least one movable contact (10), movable from an operative position, wherein the movable contact is electrically coupled between the at least two terminal contacts (Fig. 2), and a disconnecting position, wherein the movable contact is electrically uncoupled from the at least two terminal contacts (Fig. 3); a moving mechanism including an electrical motor (2); a support sliding element (9) for 
Regarding claim 2, Bosnjak further discloses at least one releasable gripper for each position of the movable contact for gripping at least one end of the movable contact (the mechanism shown in Figures 2-3 for contacts 10 and 27).
Regarding claim 3, Bosnjak further discloses at least two releasable gripper fixed in the switch body in correspondence of each position to be reached by the movable contact and wherein the at least two releasable gripper are located in these positions at two opposite ends of the movable contact (the mechanism shown in Figures 2-3 for contacts 10 and 27).
Regarding claim 4, Bosnjak further discloses at least a guide (the opening where 11 is placed), centrally extended along a central axis of the switch body, in order to guide the movable contact between the operative condition and the disconnecting position; the plate rod being extended transversely with respect to the guide (Fig. 1).
Regarding claim 5, Bosnjak further discloses the movable contact establishes a physical and electrical connection between the at least two terminal contacts (19 and 21), and dislodges the physical and electrical connection between the at least two terminal contacts (22 and 23).
Regarding claim 6, Bosnjak further discloses the moving mechanism is a rotative kinematic mechanism (the rotary electrical motor 2).
Regarding claim 8, Bosnjak further discloses a further third fixed terminal contact (23).
Regarding claim 9, Bosnjak further discloses the electrical motor moves the at least one movable contact between a first position, establishing a physical and electrical connection between two terminal contacts (Fig. 2), and a second position, establishing a physical and electrical connection between other two terminal contacts wherein the third fixed terminal contact, contemporary dislodges the physical and electrical connection of the first position (Fig. 3).
Regarding claim 10, Bosnjak further discloses at least one terminal contact is connected to a contact bar (the bar that is connected to 19), the contact bar running on the perimeter of the switch body (Fig. 1).
Regarding claim 11, Bosnjak further discloses the movable contact is coupleable to the contact bar in different operative position by at least one connecting element (Figures 2-3).
Regarding claim 12, Bosnjak further discloses the switch body is modularly connectable to other similar switch bodies (via fixed terminals).
Regarding claim 13, Bosnjak further discloses an electrical system comprising at least one switch according to claim 1 (¶ [Abstract] of English translation). 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bosnjak in view of Alter (DE977546).
Regarding claim 7, Bosnjak discloses most of the claimed limitations except for the rotative kinematic mechanism comprises a gear system, moved by the electric motor, the gear system moving in turn at least a shaft and a rod, the rod being connected to the support sliding element for the movable contact, to move the movable contact between the operative position and the disconnecting position.
Alter teaches an electrical switching device which include a gear system for operating the switch (¶ [0011] of English translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bosnjak’s device according to known methods to incorporate the teachings of Alter to employ a known structure in the assembly in order to provide a precise operating mechanism for the switch. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        
/EDWIN A. LEON/Primary Examiner, Art Unit 2833